— Appeal from a decision of *957the Unemployment Insurance Appeal Board, filed June 4, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible effective December 23, 1974 to accrue any effective days in any statutory week because of her unwillingness to work more than one day in any week. The record sustains the finding that the claimant was not available for work and, therefore, ineligible for benefits. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.